DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4, 10, 11, 16-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 4, 10, 11, 16-18 recite pitch, roll, and yaw angles for the first and second TOF sensors.  The claims are found to be indefinite as no frame of reference is defined for the respective angles. i.e. it is impossible to tell what the pitch/roll/yaw of the sensor configurations are without knowing against what coordinate system the claimed angles are measured in relation to.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 2, 7, 12 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Scheffer (US 2017/0292314).

Claim 1: Scheffer discloses A system comprising:
a first time-of-flight (TOF) sensor (para 0019 “a sensor unit inside and/or outside the vehicle, figures element 26, para 0022 “time-of-flight”) arranged such that a first field of view of the first TOF sensor perceives a region surrounding a passenger door of a passenger cabin of a people mover (para 0015, 0019) in order to detect a blockage of the passenger door (para 0038, 0041) and to count a number of passengers located in the passenger cabin (para 0050), and
a second TOF sensor (para 0019 “a sensor unit inside and/or outside the vehicle i.e. a sensor unit located inside and outside is disclose, figures element 26, para 0022 “time-of-flight”) arranged such that a second field of view of the second TOF sensor perceives the passengers located in the passenger cabin (para 0015, 0019) in order to detect at least one of a position, activity, or pose of the passengers (para 0038 standing, approaching, following i.e. walking), and to count a number of passengers located in the passenger cabin (para 0050)

Claim 2: Scheffer discloses the first TOF sensor is arranged such that the first field of view detects at least one passenger who has entered the people mover and is located in the region of the passenger door (para 0015, 0019, 0038, 0041)

Claim 7: Scheffer discloses the first TOF sensor is arranged such that the first field of view detects at least one of a finger, a foot, or a shoe of a passenger in the region of the passenger door when the passenger is located at least one of outside or inside the people mover (para 0015, 0019, 0038, 0041, it is considered inherent that detection of the individual would entail detection of various appendages)

Claim 12: Scheffer discloses a method of arranging time-of-flight (TOF) sensors within a passenger cabin of a people mover, the method comprising: 
arranging a first TOF sensor within the passenger cabin (para 0019 “a sensor unit inside and/or outside the vehicle, figures element 26, para 0022 “time-of-flight”) such that a first field of view of the first TOF sensor perceives a region surrounding a passenger door of a passenger cabin of a people mover (para 0015, 0019) in order to detect a blockage of the passenger door  (para 0038, 0041) and to count a number of passengers located in the passenger cabin (para 0050), and
arranging a second TOF sensor within the passenger cabin (para 0019 “a sensor unit inside and/or outside the vehicle i.e. a sensor unit located inside and outside is disclose, figures element 26, para 0022 “time-of-flight”) such that a second field of view of the second TOF sensor perceives the passengers located in the passenger cabin (para 0015, 0019) in order to detect at least one of a position, activity, or pose of the passengers (para 0038 standing, approaching, following i.e. walking), and to count a number of passengers located in the passenger cabin (para 0050),


Allowable Subject Matter
Claims 3, 5, 8, 9, 13, 14, 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claims 4, 10, 11, 16-18 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER M BYTHROW whose telephone number is (571)270-1468.  The examiner can normally be reached on Monday-Friday 830am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vladimir Magloire can be reached on 571-270-5144.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PETER M BYTHROW/Primary Examiner, Art Unit 3648